Bates, Judge,
delivered the opinion of the court.
The only question in this case is substantially decided in the case of the same plaintiffs against Kellogg, 28 Mo. 404.
We do not doubt at all that Knox’s northern boundary line, mentioned in his deed to Deaver, was his true northern boundary line, and therefore the deed conveyed the land in dispute, leaving no land at that place which could be conveyed by his deed to Derwart, under which the plaintiffs claim.
Judgment affirmed.
Judges Bay and Dryden concur.